1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 NEW MEXICO BANK & TRUST,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,446

10 GLADYS CORLISS,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF QUAY COUNTY
13 Matthew Sandoval, District Judge

14 Doerr & Knudson, P.A.
15 Randy Knudson
16 Portales, NM

17 David Romero
18 Las Vegas, NM

19 for Appellee

20 Gladys Corliss
21 Tucumcari, NM

22 Pro Se Appellant

23                                 MEMORANDUM OPINION

24 WECHSLER, Judge.
 1        Appellant is appealing, pro se, from an order granting summary judgment. We

 2 issued a calendar notice proposing to dismiss. Appellant has responded with a

 3 memorandum in opposition. Not persuaded that our calendar notice was incorrect, we

 4 dismiss the appeal.

 5        A judgment is not final and appealable unless it practically disposes of the

 6 merits of the underlying controversy, leaving only issues collateral to and separate

 7 from that underlying controversy to be resolved. See Kelly Inn No. 102 v. Kapnison,

 8 113 N.M. 231, 236-37, 824 P.2d 1033, 1038-39 (1992); Rule 12-201(A) NMRA.

 9 Appellant is appealing from several district court orders, including an order granting

10 New Mexico Bank & Trust’s (NMBT) motion for summary judgment on its complaint

11 for declaratory judgment. [RP 1205] Appellant timely filed a notice of appeal on

12 April 3, 2009. [RP 1237] However, the district court had consolidated a separate civil

13 suit that had been brought by Appellant against NMBT, having the effect of creating

14 an outstanding counterclaim against NMBT. [RP 1209] Appellant’s beliefs that

15 NMBT’s complaint was filed in bad faith, was legally defective, or should not have

16 been consolidated with this action, do not affect our review for purposes of finality in

17 the absence of any indication that the claim has been dismissed. Pursuant to Rule 1-

18 054(B)(1) NMRA, this outstanding claim against NMBT makes the underlying

19 summary judgment order non-final. Accordingly, we dismiss the appeal.            I IS
                                                                                    TS O
20 ORDERED.



                                              2
1                                _______________________________
2                                JAMES J. WECHSLER, Judge
3 WE CONCUR:



4 ____________________________
5 ROBERT E. ROBLES, Judge



6 ____________________________
7 LINDA M. VANZI, Judge